DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed November 30, 2020.  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 16, and 17 recite steps for  acquiring a first sentiment analysis-generated score for a first string of text, wherein the first string of text includes a first plurality of words, and wherein the first sentiment analysis-generated score is calculated using a set of first values associated with the first plurality of words; calculating a second value for at least one word of the first plurality of words, based on a non-sentiment-analysis generated score associated with the first string of text; acquiring a second string of text, wherein the second string of text includes a second plurality of words, and wherein the second plurality of words includes the at least one word; and calculating a sentiment analysis-generated score for the second string of text, using the second value for the at least one word.  The recited acquiring step can be achieved by a person reading a text string of a plurality of words and using an association of numbers for words summing the numbers relevant to sentiment based words to obtain a sentiment score for the words.  The recited calculating step can be achieved by the person summing the numbers relevant to non-sentiment based words to obtain a non-sentiment score.  The recited acquiring step can be achieved by the person reading an additional string of text that has at least one word that was also in the first string of text.  The recited calculating step can be achieved by the person summing numbers of relevant sentiment second string words and the calculated values of non-sentiment word scores.    The recited limitations are directed a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic processing system and processor.    If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the recited generic processing system and processor amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The claims are not patent eligible.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as indicated with respect to integration of the abstract idea into a practical application, the additional elements of the generic processing system and processor to perform the various steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
Dependent claims 2-15 and 18-20 do not integrate the judicial exception into a practical application and do not include additional elements that are sufficient to amount to more than the judicial exception.
Regarding claims  2-4 and 18-19, the recited score can be achieved by the person assigning a numerical value to audible/visual attributes and summing the different attribute values for a non-sentiment score.
Regarding claims 5 and 20, the recited representing and assigning steps can be achieved by the person, using pen and paper, sorting and writing the features numbers in vector format using mental classification/organization techniques.
Regarding claim 6, the recited step for the score comprising a numerical rating is a data organization step that can be achieved by the person ranking the text.
Regarding claims 7-9, the recited steps of assigning weights or calculating scores are steps for data manipulation/organization that can be achieved by the person assigning a number to the sentiment information and combining numbers to obtain a score value.
Regarding claims 10-11, the recited calculating steps utilizing correlation information is a step of data manipulation/organization that can be achieved by the person assigning values based on different priorities and determining similarities of calculated scores.
Regarding claim 12. The recited step for the string of text is a survey response is a data gathering step, that can be achieved by the person obtaining customer surveys from an available resource.
Regarding claims 13-14, the recited predicting step can be achieved by the person evaluating received text and survey info, determining previously received words and sentiments, and predicting non-sentiment scores.  
The judicial exception is not integrated into a practical application because the dependent claim features claims 2-15 and 18-20 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim features of dependent claims 2-15 and 18-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the recited features either are mental processes or amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claims are not patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-20  of U.S. Patent No.10,878,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are encompassed within the claims of U.S. Patent No. 10,878,196.

Claim 1 of 17/107,898
Claim 1 of U.S. Patent No. 10,878,196
A method comprising:
A method comprising:
acquiring, by a processing system including at least one processor, a first sentiment analysis-generated score for a first string of text, wherein the first string of text includes a first plurality of words, and wherein the first sentiment analysis-generated score is calculated using a set of first values associated with the first plurality of words;
acquiring, by a processing system including at least one processor, a first sentiment analysis-generated score for a first string of text, wherein the first string of text includes a first plurality of words, and wherein the first sentiment analysis-generated score is calculated using a set of first values associated with the first plurality of words;
calculating, by the processing system, a second value for at least one word of the first plurality of words, based on a first non-sentiment-analysis generated score associated with the first string of text;
calculating, by the processing system, a second value for at least one word of the first plurality of words, based on a first non-sentiment-analysis generated score associated with the first string of text;
acquiring, by the processing system, a second string of text, wherein the second string of text includes a second plurality of words, and wherein the second plurality of words includes the at least one word; and
acquiring, by the processing system, a second string of text, wherein the second string of text includes a second plurality of words, and wherein the second plurality of words includes the at least one word; and
calculating, by the processing system, a second sentiment analysis-generated score for the second string of text, using the second value for the at least one word
calculating, by the processing system, a second sentiment analysis-generated score for the second string of text, using the second value for the at least one word

and predicting, by the processing system, a second non-sentiment analysis-generated score associated with the second string of text, using the second value, wherein the second non-sentiment analysis-generated score is a net promoter score, wherein the second value is used to establish a correlation between a plurality of sentiment analysis-generated scores and a plurality of net promoter scores, wherein the correlation is established by: acquiring a plurality of strings of text and a plurality of non-sentiment analysis-generated scores, wherein each score of the plurality of non-sentiment analysis-generated scores corresponds to one string of text of the plurality of strings of text; calculating the plurality of sentiment analysis-generated scores using the second value, wherein each sentiment analysis-generated score of the plurality of sentiment analysis-generated scores corresponds to one string of text of the plurality of strings of text; grouping the plurality of sentiment analysis-generated scores into a plurality of clusters, wherein each cluster of the plurality of clusters represents one sentiment analysis-generated score of the plurality of sentiment analysis-generated scores; and calculating the plurality of net promoter scores using the plurality of non-sentiment analysis-generated scores, wherein each net promoter score of the plurality of net promoter scores corresponds to one cluster of the plurality of clusters.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, 7-11, 13, and 16-19  are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leary et al (US Patent Application Publication No. 2012/0278064).
Leary teaches a system and method for determining sentiment from text content.  Regarding claims 1, 16, and 17, Leary teaches a method [Fig 2-3], device [processor and non-transitory computer-readable medium at Fig 7] for acquiring a first sentiment analysis-generated score for a first string of text, wherein the first string of text includes a first plurality of words, and wherein the first sentiment analysis-generated score is calculated using a set of first values associated with the first plurality of words [para 0047-0048 -- word list from which predetermined sentiment scores are determined may include terms or words that are domain-relevant; para 0054-0055].; calculating a second value for at least one word of the first plurality of words, based on a first non-sentiment-analysis generated score associated with the first string of text [para 0036 -- relevancy analysis 128 is used to identify, with some precision, the relevance of terms of sentiment (as determined by sentiment determination 122) to subject (as determined by subject determination 126) or categories (as determined by category determination 124). Relevancy analysis may use various metrics and/or algorithms (such as described with steps of FIG. 3) to determine the relevancy of particular terms of sentiment to subject or subject category; para 0058-0059; para 0064 -- In addition to scoring, the sentiment valuation may also include use of term frequency (364), which identify whether a particular term has been used once, twice or more in the content]; acquiring a second string of text, wherein the second string of text includes a second plurality of words, and wherein the second plurality of words includes the at least one word [Fig. 1 (105); para 0027 --term extraction 110 processes user generated text content 105 from a particular resource or location;  para 0056 -- The text content is processed to determine what the user is expressing sentiment for at various instances in the content; 0063-0064 -- subject-sentiment scoring algorithm]; and calculating a second sentiment analysis-generated score for the second string of text, using the second value for the at least one word [Fig 2 (244); Fig 3 (362)].
Regarding claims 2 and 18, Leary teaches the first non-sentiment analysis generated score comprises a numerical score automatically derived from non-text features of a multi-modal input associated with the string of text [para 0064 – term frequency].
Regarding claims 4 and 19, Leary teaches a visual input [para 0078].
Regarding claim 7, Leary teaches each value of the set of first values comprises a weight that implies a magnitude of a sentiment expressed by a corresponding word of the first plurality of words [para 0052  -- In determining the sentiment values, the sentiment score 244 for select salient terms may be determined. Algorithmic input, such as weighting or other calculations, may also be employed to calculate a sentiment value reflecting user sentiment for the subject or category of the content, based on the sentiment score of individual terms; para 0063; 0067; 0071]. 
Regarding claim 8, Leary teaches the second value comprises an adjusted weight that implies a magnitude of a sentiment expressed by the at least one word [para 0052  -- In determining the sentiment values, the sentiment score 244 for select salient terms may be determined. Algorithmic input, such as weighting or other calculations, may also be employed to calculate a sentiment value reflecting user sentiment for the subject or category of the content, based on the sentiment score of individual terms; para 0063; 0067; 0071]. 
Regarding claim 9, Leary teaches the first sentiment analysis-generated score is calculated by combining values of the set of first values that correspond to the first plurality of words [para 0052  -- In determining the sentiment values, the sentiment score 244 for select salient terms may be determined. Algorithmic input, such as weighting or other calculations, may also be employed to calculate a sentiment value reflecting user sentiment for the subject or category of the content, based on the sentiment score of individual terms; para 0063 -- The valuation algorithm may, for example, use summation, weights or other formulations in order to determine the score of the user's sentiment for the subject or the domain category of the subject; 0067; 0071].
Regarding claim 10, Leary teaches wherein the calculating is performed using a multidimensional optimization problem [para 0013 – sentiment value may be multi-dimensional] that finds a set of second values including the second value, and wherein the set of second values, when applied to the first plurality of words, maximizes a correlation between the first sentiment analysis-generated score and the first non-sentiment analysis-generated score [para 0036; 0058– relevancy/frequency; 0064-0065 -- identify whether a particular term has been used once, twice or more in the content – where relevancy and frequency provides information on the correlation between the scores].
Regarding claim 11, Leary teaches the multidimensional problem is tuned for a specific domain [para 0029-0030 -- The contents of the data store (e.g. word list 131) may be domain specific. Thus, multiple word lists 131 and associated sentiment scores can be maintained for different domains of subjects……additional programmatic input may be used to tune the word lists and associated values].
Regarding claim 13, Leary teaches predicting a second non-sentiment analysis-generated score associated with the second string of text, using the second value [para 0036; 0058; 0064 – relevancy/frequency]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Brun (US Patent Application Publication No. 2014/0067370).
Regarding claims 5 and 20, Leary fails to teach representing non-text features as a vector and assigning a numerical score to the vector using a deep learning technique.  Brun teaches a method for learning opinion-related patterns for contextual and domain dependent opinion detection and specifically provides for [para 0042] a reviewer allocating a number of stars and partitions the reviews into more than two sets (“vectors”) and [para 0060] uses deep syntactic information combined with frequencies based on clustering [para 0095-0099] and filtering [para 0100-0102 -- the system 10 may automatically add clusters from the set of clusters incrementally to an opinion mining system 62 and determine if the performance of the system improves. As long as the performance continues to improve more clusters are added – where decisions to add or not add clusters provides a form of learning].   Brun teaches the system aids in correctly determining user opinions in resolving ambiguous expressions [p0001].  Therefore, one having ordinary skill in the art would have recognized the advantages of implementing the opinion detection techniques of Brun, in the sentiment analysis system of Leary, and the results would have been predictable and resulted in an improved system that aids in correctly determining user opinions in resolving ambiguous expressions, as taught by Brun.
Regarding claim 6, the combination of Leary and Brun teaches non-sentiment score comprises a numerical rating [Brun Fig 4; para 0041 –rating where 5 is best and 0 is worst].

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Asaftei (US Patent Application Publication No. 2018/0075476).
Regarding claim 12, Leary fails to teach text comprises a survey response.  Asaftei teaches determining sentiment scores based on survey answers [para 0054; 0073].  One having ordinary skill in the art would have recognized the advantages of determining sentiment scores based on user survey responses, as suggested by Asaftei, for improving the system by not limiting a user’s input and allowing the user to express opinions/sentiments in detail in their own words based on the evaluating topic.
Regarding claim 14, Leary teaches the second non-sentiment analysis-generated score [para 0036; 0058; para 0064-0065 – relevancy/frequency….identify whether a particular term has been used once, twice or more in the content].  Leary fails to teach a net promoter score.   Asaftei teaches determining sentiment scores based on survey answers [para 0054; 0073].  One having ordinary skill in the art would have recognized the advantages of determining sentiment scores based on user survey responses, as suggested by Asaftei, for improving the system by not limiting a user’s input and allowing the user to express opinions/sentiments in detail in their own words based on the evaluating topic.
Regarding claim 15, the combination of Leary and Asaftei teaches the second value is used to establish a correlation between a plurality of sentiment analysis-generated scores and a plurality of net promoter scores [Leary at para 0036; 0058– relevancy/frequency; 0064-0065 -- identify whether a particular term has been used once, twice or more in the content – where relevancy and frequency provides information on the correlation between the sentiment and scores in combination with the survey data (“net promoter”) of Asaftei].


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leary in view of Pereg et al (US Patent No. 8,412,530).
Leary fails to teach the input is an audible input.  Pereg teaches a method and apparatus for detection of sentiment in automated transcriptions, wherein the systems performs audio analysis of audio from a call center, converts the audio into text and detecting sentiment from the audio (col. 1, line 43 to col. 2, line 1).  It would have been obvious to one having ordinary skill in the art at the time of the invention, to implement a form of audible input in the system of Leary, to allow users to complete surveys or reviews via a phone call or utilize the ease of speech input for the user to provide opinions or reviews.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659